Case 1:16-cv-25073-MGC Document 127 Entered on FLSD Docket 10/12/2018 Page 1 of 4



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO.: 16-cv-25073-MGC

   ARIEL QUIROS,

          Plaintiff/Counter-Defendant,

   v.

   IRONSHORE INDEMNITY, INC.,

          Defendant/Counter-Plaintiff,

                                             /

   MICHAEL I. GOLDBERG, as court-appointed
   Receiver for Q Resorts, Inc.,

          Intervenor Plaintiff,

   v.

   IRONSHORE INDEMNITY, INC.

          Intervenor Defendant.
                                             /

                            JOINT NOTICE OF SETTLEMENT
                AND REQUEST TO REMOVE MATTER FROM TRIAL CALENDAR
                       AND CANCEL OCTOBER 17, 2018 HEARING

          Intervenor Plaintiff, Michael I. Goldberg, as the court-appointed Receiver (the
   “Receiver”) for Q Resorts, Inc., Plaintiff, Ariel Quiros (“Quiros”), and Defendant, Ironshore
   Indemnity, Inc. (“Ironshore”) (collectively, the “Parties”) jointly request that this Court
   remove the above-captioned case from the trial calendar and cancel the hearing presently
   set for October 17, 2018, and state:
          1.     This case is presently set for trial during the two-week period beginning
   October 29, 2018, with calendar call set for October 24, 2018. (ECF No. 122). In addition,
   this Court set a hearing on the parties’ Motions for Summary Judgment and Motions to
   Amend on October 17, 2018. (ECF No. 126).
                                                 1
Case 1:16-cv-25073-MGC Document 127 Entered on FLSD Docket 10/12/2018 Page 2 of 4



          2.     The Parties have reached a settlement of all claims and counterclaims asserted
   in this action and have signed a term sheet memorializing their agreement, which term sheet
   expressly contains all material terms to the settlement agreement.
          3.     However, due to the fact that one of the settling parties is a Court-appointed
   Receiver, the Receiver must obtain approval from the appointing Court 1 before the
   settlement can be finalized.
          4.     Approval of the settlement is expected to take approximately two to three
   months. The approval requires a two-step process. First, the Receiver must file a motion
   seeking preliminary approval of the settlement and establishing notice and hearing
   procedures designed to comply with due process considerations. Then, after the Receiver
   complies with the notice procedures, a fairness hearing is held during which objections, if
   any, must be considered.
          5.     As a result, before the Parties’ settlement can be “final,” the Receiver must (i)
   provide notice to the hundreds of investors and creditors of the Receivership Entities, (ii)
   publish notice to all other potential creditors and claimants, (iii) provide all parties in
   interest with a 30-day period within which to object to the settlement, and (iv) appear before
   Judge Gayles in the SEC Action for a fairness hearing in connection with the final approval of
   the settlement.
          6.     In light of the foregoing, the Parties respectfully request that the Court remove
   this matter from the current trial calendar and cancel the October 17, 2018 hearing. 2
          7.     The Parties will submit a Status Report to this Court at the end of sixty (60)
   days or upon a determination regarding approval of the settlement by Judge Gayles in the
   SEC Action, whichever is earlier.




   1
    The Receiver was appointed by Judge Gayles in SEC v. Quiros, et al., No. 1:16-cv-21301-DPG
   (S.D. Fla.) (the “SEC Action”).
   2
     If the Court would like to hear additional information regarding the settlement and the
   approval process, the Parties respectfully request that the Court modify the Order setting the
   October 17, 2018, hearing (ECF No. 126) and order that the Parties appear for a status
   conference regarding the settlement and approval process as opposed to a hearing on the
   pending motions.
                                                 2
Case 1:16-cv-25073-MGC Document 127 Entered on FLSD Docket 10/12/2018 Page 3 of 4




   Dated: October 12, 2018                                  Respectfully submitted,



   By: /s/ Jeffrey C. Schneider                   By: Melissa D. Visconti
   JEFFREY C. SCHNEIDER, P.A.                     Melissa D. Visconti, Esq.
   Florida Bar No. 933244                         Florida Bar No. 68063
   Primary: jcs@lklsg.com                         mvisconti@dvllp.com
   Secondary: lv@lklsg.com                        jserna@dvllp.com
   STEPHANIE REED TRABAND, P.A.                   Melanie E. Damian, Esq.
   Florida Bar No. 158471                         mdamian@dvllp.com
   Primary: srt@lklsg.com                         lfd@dvllp.com
   Secondary: lv@lklsg.com
   MARCELO DIAZ-CORTES, ESQ.                      DAMIAN & VALORI LLP
   Florida Bar No. 118166                         1000 Brickell Avenue, Suite 1020
   Primary: md@lklsg.com                          Miami, Florida 33131
   Secondary: ah@lklsg.com                        Telephone: 305-371-3960
                                                  Facsimile: 305-371-3965
   LEVINE KELLOGG LEHMAN                          Counsel for Ariel Quiros
   SCHNEIDER + GROSSMAN LLP
   201 South Biscayne Boulevard, 22nd Floor
   Miami, FL 33131
   Telephone: (305) 403-8788
   Facsimile: (305) 403-8789
   Counsel for Intervenor Plaintiff
   Michael I. Goldberg

   By: Joseph G. Galardi
   Joseph G. Galardi, Esq.
   Florida Bar No. 180572
   galardi@beasleylaw.net
   lundstrom@beasleylaw.net

   BEASLEY & GALARDI, P.A.
   505 South Flagler Drive, Suite 1500
   West Palm Beach, FL 33405
   Tel: 561.835.0900
   Fax: 561.835.0939
   Counsel for Ironshore Indemnity, Inc.




                                              3
Case 1:16-cv-25073-MGC Document 127 Entered on FLSD Docket 10/12/2018 Page 4 of 4




                                    CERTIFICATE OF SERVICE

          I hereby certify that on this on October 12, 2018, I electronically served copies of the
   foregoing this day on all counsel of record via email to the addresses in the service list
   attached.
                                              /s/ Jeffrey C. Schneider
                                              Jeffrey C. Schneider, P.A.


                                           SERVICE LIST
   Joseph G. Galardi, Esq.
   galardi@beasleylaw.net
   lundstrom@beasleylaw.net
   BEASLEY & GALARDI, P.A.
   505 South Flagler Drive, Suite 1500
   West Palm Beach, FL 33405
   Tel: 561.835.0900
   Fax: 561.835.0939
   Counsel for Ironshore Indemnity, Inc.

   Melissa D. Visconti, Esq.
   mvisconti@dvllp.com
   jserna@dvllp.com
   Melanie E. Damian, Esq.
   mdamian@dvllp.com
   lfd@dvllp.com
   DAMIAN & VALORI LLP
   1000 Brickell Avenue, Suite 1020
   Miami, Florida 33131
   Telephone: 305-371-3960
   Facsimile: 305-371-3965
   Counsel for Ariel Quiros




                                                 4
